Order entered July 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01409-CV

                               LEATHA A. MUNAI, Appellant

                                               V.

                              WILLIAM K. MUNAI, Appellee

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF 04-04859

                                           ORDER
       The Court has before it appellant’s July 2, 2013 third motion for extension of time to file

her brief. The Court GRANTS the motion in part and ORDERS appellant to file her brief within

thirty days of the date of this order. No further extensions will be granted absent a showing of

exceptional circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE